Citation Nr: 1022856	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus (DM).

2.  Entitlement to a separate compensable evaluation for 
hypertension associated with DM.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and September 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In the July 
2006 decision service connection was granted for hypertension 
and a noncompensable rating was assigned.  The Veteran 
appeals for a higher rating.  In September 2006, a rating in 
excess of 20 percent for DM was denied.

In July 2006, the RO assigned increased separate 20 percent 
ratings for peripheral neuropathy of the right and left lower 
extremities associated with DM.  The Veteran did not appeal 
these initial ratings.

In December 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran's DM does not require regulation of 
activities.

2.  The Veteran's hypertension associated with DM is 
controlled with medication but is not manifested by diastolic 
blood pressure predominantly 110 or above or systolic 
pressure predominantly 200 or above.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for DM have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for a separate 10 percent disability 
evaluation, but no higher, for hypertension associated with 
DM have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

With respect to increased rating claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, and of how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran submitted his claim for an evaluation in 
excess of 20 percent disabling for DM and for service 
connection for hypertension in December 2005.  The Veteran 
was notified by letter dated the same month of the evidence 
not of record that was necessary to substantiate his claims 
and the Veteran's and VA's respective duties for obtaining 
evidence.  In July 2006, the RO issued a rating decision 
granting service connection and assigning a noncompensable 
rating for hypertension.  Another rating decision continuing 
the Veteran's 20 percent disability rating for DM in 
September 2006.  A letter dated in June 2007 notified the 
Veteran of how VA determines disability ratings and effective 
dates for service-connected disabilities.

Given the above, the Board finds that VA's duty to notify was 
not satisfied prior to the initial AOJ decision on the 
Veteran's claims.  The duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Instead, 
such notice errors may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

The notice timing error in this case essentially has been 
cured.  After complete notice was provided, the Veteran's 
claims were readjudicated by way of a SOC in November 2007 
and an SSOC in June 2009.  The Veteran was given ample 
opportunity to respond.  He further was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including testifying at a Travel Board hearing in 
December 2009.  For these reasons, the timing error did not 
affect the essential fairness of the adjudication and it is 
not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records as well as providing a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Veteran's service treatment records, VA treatment 
records, and private treatment records from Memorial Regional 
Hospital, Dr. P.J., and S.G. have been obtained by VA.  He 
was afforded VA medical examinations in June 2006 and April 
2008.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Higher Evaluation

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific percentage ratings for the 
disabilities.  The percentage ratings represent as far as 
practicably can be determined the average impairment in 
earning capacity due to a service-connected disability.  38 
U.S.C.A. § 1155.  The evaluation assigned is determined by 
comparing the extent to which a Veteran's service-connected 
disability impairs his ability to function under the ordinary 
conditions of daily life, as demonstrated by the Veteran's 
symptomatology, with a schedule of ratings.  Id.; 38 C.F.R. 
§ 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Examination reports must be interpreted, 
and if necessary reconciled, into a consistent picture so 
that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate if distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



A.  DM 

The Veteran's service-connected DM currently is rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Pursuant to this provision, a 20 percent evaluation is 
warranted for DM requiring insulin and restricted diet or 
oral hypoglycemic agent and restricted diet.  A 40 percent 
disability rating is assigned for DM requiring insulin, 
restricted diet, and regulation of activities.  DM requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, merits a 60 
percent rating.  The maximum 100 percent disability rating 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Regulation of activities is defined as the "avoidance of 
strenuous occupational and recreational activities."  
Medical evidence is required to show that occupational and 
recreational activities have been restricted.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Camacho v. Nicholson, 21 Vet. 
App. 360, 363-364 (2007).

A review of the record reveals that the Veteran is insulin 
dependent and on a restricted diet.  The evidence, however, 
does not show that regulation of activities also is needed to 
regulate his DM.  In this regard, the Veteran's VA and 
private treatment records do not reflect that any physician 
has ordered him to discontinue any occupational or 
recreational activity in order to control his DM.  To the 
contrary, a VA examiner opined in September 2006, after the 
Veteran was interviewed and examined and his blood test 
results were taken in June 2006, that he was "capable of 
carrying on with his usual occupational activities assuming 
he is disciplined in the proper use of medications and 
dietary management."  The Veteran himself indeed testified 
during his December 2009 Travel Board hearing that he has not 
had to miss work or leave work early because of his DM.  He 
also indicated in a January 2006 statement in support of his 
claim that he engaged in moderate exercise to control his 
blood sugar.

The Board acknowledges the Veteran's contention that his DM 
requires regulation of activities.  He indicated during an 
April 2008 VA examination that he does not play softball 
anymore and does not increase his work or work in high 
temperatures so as not to go into hypoglycemic status.  He 
further indicated that he became an electrician because he no 
longer could handle construction work due to his DM at his 
December 2009 Travel Board hearing.  The Veteran is competent 
to provide information regarding his avoidance of specific 
recreational and occupational activities.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 
21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Yet he is not competent to conclude that 
avoidance of these or other strenuous activities is medically 
required to control his DM.  Such an opinion requires 
specialized medical training that a lay person like the 
Veteran lacks.  Espiritu, 2 Vet. App. at 492.  As noted 
above, the medical evidence does not indicate that the 
Veteran is restricted from engaging in strenuous recreational 
or occupational activities.

The medical evidence also does not indicate that the Veteran 
has suffered from any episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or visits to 
a diabetic care provider.  His DM therefore most closely 
approximates the criteria for the currently assigned 20 
percent disability rating.

The Board acknowledges the statements of the Veteran, his 
wife T.L., and his sister-in-law L.U. that the Veteran's DM 
impairs his quality of life.  Specifically, the Veteran 
reported that he takes medication and insulin several times 
each day, must make sure he always has equipment and supplies 
with him, constantly watches what he eats, experiences mood 
swings and interrupted sleep, and cannot walk on the beach 
barefoot.  T.L. and L.U. recounted their observations of the 
Veteran's symptomatology, most notably mood swings.  As lay 
persons, the Veteran, T.L., and L.U. are competent to provide 
such evidence of how the Veteran's DM affects his lifestyle.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (finding lay 
testimony competent when it concerns features or symptoms of 
injury or illness).  While the Board finds them credible, VA 
generally must consider only the factors enumerated in the 
rating criteria to evaluate a disability.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  The evidence shows that the 
Veteran's DM does not merit an evaluation in excess of 20 
percent disabling.

Complications of DM are considered part of the diabetic 
process under Diagnostic Code 7913 unless they qualify for a 
separate compensable rating under the Diagnostic Code 
pertinent to that complication.  38 C.F.R. § 4.119, Note (1) 
(2009).

Service connection was granted and initial ratings were 
assigned for peripheral neuropathy of the right and left 
lower extremities in a June 2003 RO rating decision.  As 
noted in the introduction, the issues of entitlement to 
increased ratings for these disabilities are not before the 
Board.

Service connection for frequent urination associated with DM 
also was granted in the RO's June 2003 rating decision.  A 
rating of 20 percent was assigned for frequent urination at 
that time.  As the Veteran did not seek entitlement to an 
evaluation in excess of 20 percent disabling for this 
separately evaluated disability in his December 2005 claim, 
this issue similarly is not before the Board.

Finally, service connection for erectile dysfunction 
associated with DM was granted in June 2003 RO rating 
decision.  The Veteran was awarded special monthly 
compensation for loss of use of a creative organ at that 
time.  However, a noncompensable rating was assigned.  A 
compensable rating for erectile dysfunction is not available 
unless there is penile deformity.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  No evidence of such deformity exists 
in this case.  As such, the Veteran's erectile dysfunction 
does not warrant a separate compensable evaluation.

In sum, the Veteran's claim of entitlement to an evaluation 
in excess of 20 percent disabling for DM is denied.  Erectile 
dysfunction is considered part of the diabetic process 
encompassed by this rating.  The Board considered the benefit 
of the doubt rule in reaching these determinations.  However, 
as the preponderance of the evidence is against entitlement 
to an evaluation in excess of 20 percent disabling for DM 
with erectile dysfunction, the rule does not apply.

B.  Hypertension Associated with DM

The Veteran's hypertension associated with DM, like his 
erectile dysfunction associated with DM, currently is rated 
as a noncompensable complication of DM.  See 38 C.F.R. 
§ 4.119, Note (1) (2009).  To award a separate compensable 
evaluation for this disability, the criteria in 38 C.F.R. § 
4.104, Diagnostic Code 7101 must be satisfied.  A 10 percent 
evaluation is warranted for diastolic pressure predominantly 
100 or more or systolic pressure predominantly 160 or more.  
An individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control must receive a minimum 10 percent disability 
rating.  When diastolic pressure is predominantly 110 or more 
or systolic pressure is predominantly 200 or more, a 20 
percent disability evaluation is assigned.  A 40 percent 
rating requires diastolic pressure predominantly 120 or more.  
Diastolic pressure predominantly 130 or more merits the 
maximum 60 percent disability evaluation.

The evidence does not reveal diastolic pressure predominantly 
100 or more or systolic pressure predominantly 160 or more.  
Blood pressure readings indeed show that the Veteran's 
diastolic pressure has not been higher than 90 from January 
2005 to April 2008.  While these readings also show systolic 
pressures of 170 in May 2005 and 160 in April 2008, most were 
in the 130s and 140s.  However, the evidence also reveals 
that the Veteran's hypertension has required continuous 
treatment with medication since at least 2003.  A disability 
rating of 10 percent disabling, but no higher, accordingly is 
granted for the Veteran's hypertension associated with DM.

In reaching this determination, the Board considered the 
benefit of the doubt rule.  However, as the preponderance of 
the evidence is against entitlement to an evaluation in 
excess of 10 percent disabling for hypertension associated 
with DM, the rule does not apply.



C.  Extraschedular Consideration

The above determinations continuing the Veteran's 20 percent 
disability evaluation for DM and granting a separate 10 
percent evaluation for his hypertension disability associated 
with DM are based on application of pertinent provisions of 
the VA's Schedule for Rating Disabilities.  The Board notes 
that there is no showing that either of these disabilities 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a disability rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).  Neither the 
Veteran nor his representative has identified any compelling 
exceptional or unusual disability factors.  The evidence of 
record also does not suggest any such factors.

In this regard, there has been no showing that the Veteran's 
DM with erectile dysfunction or hypertension associated with 
DM has resulted in marked interference with employment.  The 
Veteran testified during his December 2009 Travel Board 
hearing that he works as an electrician.  He further 
testified, as noted above, that he has not had to miss work 
or leave work early as a result of his DM.  Additionally, the 
Veteran's hypertension is under control with medication.  
There also has been no showing that either the Veteran's DM 
or hypertension has required frequent, let alone any, periods 
of hospitalization.  The Veteran repeatedly indicated that he 
has not been hospitalized for DM.  Further, no hospital 
records concerning this disability or hypertension are 
currently before the Board.  Finally, there has been no 
showing that application of the regular schedular rating 
criteria discussed above to the Veteran's DM with erectile 
dysfunction or hypertension associated with DM is impractical 
for some other reason.

Absent evidence of these factors, the criteria for submission 
for assignment of an extraschedular rating are not met.  
Remanding this claim to the RO for referral to and assignment 
of an extraschedular rating by the Under Secretary for 
Benefits or Director of the Compensation and Pension Service 
thus is not necessary.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for DM is denied.

A separate 10 percent disability evaluation for hypertension 
associated with DM is granted, subject to the laws and 
regulations governing monetary awards.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


